Howell, J.
A motion is made to dismiss the appeal in this case on the ground that the motion for an appeal was not made during the same term, and within the same calendar month in which the judgment was rendered, and no citation of appeal has been served. The appellee has waived this objection, by making an appearance in this Court before raising it. The rule must be dismissed.
On the merits, we think the Court below did not err. The plaintiff claims from the city, as fees pertaining to his office of District Attorney, one-fifth of the fines imposed by the several recorders of the city in criminal prosecutions and misdemeanors, and paid into the city treasury during his term of office, and bases his right to recover on the 70fch and 71st sections of the act relative to criminal proceedings, approved March 14th, 1855, (Session Acts, p. 162) which are in the following words:
“Seo. 70. The several District Attorneys throughout the State shall be entitled to demand and receive one-fifth of all sums, first deducting the per centage allowed by law to the sheriff for collecting and paying over the same, which may be collected on forfeited bonds, recognizances and fines imposed in criminal prosecutions and misdemeanors by any court of justice.
Seo. 71. The fines and forfeitures collected for violations of the criminal laws of the State, and which have been required by law to be paid *23into the State treasury, shall belong and be paid into the treasury of the parish in which they may be collected, and in New Orleans into the treasury of the city.”
“It is admitted that the plaintiff did not regularly attend in tho Recorders’ Courts, but that he appeared and acted for the State before them, whenever required, in important cases, such as murder, arson, and the like. ”
We construe the above law to grant compensation for services actually rendered by the District Attorneys, and not as awarding a bonus to the officer; and it is not pretended that plaintiff represented the .State or rendered any service in the imposition of the fines by the various recorders, one-fifth of which he is claiming in this suit. Not having rendered the services, admitting the law to apply to the Recorders’ Courts (upon which point it is unnecessary to express an opinion) he is not entitled to recover.
Judgment affirmed, with costs.